DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 01/20/2022 have been received, to which the Applicant is thanked. Claims 18-20 have been added into consideration. The Applicant has rectified the outstanding IDS issue, which the Applicant is thanked. The Applicant has overcome the Drawing objections of record and they have been withdrawn; see below for new Drawing Objections. The Applicant has overcome the 112(b) rejection of record and it has been withdrawn. The Applicant has overcome the 112(d) rejection of record and it has been withdrawn.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on in the Affidavit filed 01/20/2022, and the rest of the Applicants arguments that revolve around rejections using MPEP 2144.04, Sect VI.C,
The examiner respectfully responds while the Examiner appreciates the fact that the Applicant has themselves committed time and energy towards explaining the context of their experience, and exercised the heart and spirit of the inventive process, however, the Applicant has only discovered pre-existing elements of air conditioning design, particularly that a compressor generates heat when in use, which is no different than such concerns in existing air conditioning systems, as the Applicants invention consists of the same pertinent components, that operate in the same way as air conditioning systems as utilized in modern civilization, just in a different package. Thus, it is still deemed a rearrangement of parts via design choice, without even the slightest change in how the instant invention would functionally operate or 

In response to Applicants argument on claim 20,
The examiner respectfully responds the Applicant is making arguments over newly added claims, which have been addressed in the rejection below.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
a generally rectangular housing sized to fit within an automobile battery box (The Applicant has amended claim 1 as outlined above, to now read that the generally rectangular housing 105 as seen in Figs. 1-3, of which the entire invention is attached to and/or associated with, is now sized to fit within a separate automobile battery box, of which is not shown at all, while the housing 105 of the invention, which looks strikingly similar in design to a Moss Battery Box (see Annotated Figure A below taken from mossmotors.com/battery-box-insert, and also referenced on Page 4 of the Specifications), is now supposed to be itself inserted into another, separate battery box. To rectify the issue, the Examiner would suggest the Applicant amending the claim language to have it understood that the housing itself is supposed to be a battery box, as opposed to the established housing, to be placed inside another housing of a separate battery box, which by default is not shown)
an automobile, with an ashtray housing (Neither the automobile, nor the ashtray housing therein, are shown in the Figures)
or the feature(s) canceled from the claim(s).  No new matter should be entered PER MPEP 608.04(a) (emphasis added).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



    PNG
    media_image1.png
    835
    1279
    media_image1.png
    Greyscale

Annotated Figure A

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, 13-14, & 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 3, & 11 all similarly recite the limitation “a (generally) (rectangular) housing sized to fit within an automobile battery box”, which is unclear as to what the Applicant is claiming as there seems to 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery (US 3,717,010).

Regarding claim 1, Slattery (US 3,717,010) shows an air conditioning system, comprising: a generally rectangular housing (11, Fig. 1) sized to fit within an automobile battery box (As the Applicant has shown the housing being sized to fit within a separate automobile battery box, as does Slattery show with the housing 11), with top and bottom walls (Fig. 1 – the top wall is located at the top of Figure 1, and the bottom wall is located at the bottom of Figure 1) and generally vertical side walls (Fig. 1 -  the side walls are located between the top and bottom walls) bisected by a mid-frame (12, Fig. 1); an evaporator (16, Fig. 1) mounted in the housing (Col. 2, Lines 6-13 – the components of the air conditioning system, comprising of a compressor, a condenser, an evaporator, with an expansion system comprising a capillary tube with each end mounted between the condenser and the evaporator, with associated fans, 
Regarding claim 1 and the limitations of “an evaporator mounted to a bottom of the top wall, a compressor mounted to a top of the mid-frame adjacent to the evaporator on a same side of the mid-frame as the evaporator, a condenser mounted to a bottom of the mid-frame, and an expansion system mounted at a position below the bottom of the mid-frame”, the courts have held that the particular placement a component was held to be unpatentable because the arrangement or orientation would not have modified the operation of the device; at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an evaporator mounted to a bottom of the top wall, a compressor mounted to a top of the mid-frame adjacent to the evaporator on a same side of the mid-frame as the evaporator, a condenser mounted to a bottom of the mid-frame, and an expansion system mounted at a position below the bottom of the mid-frame instead of the air conditioner of Slattery showing an evaporator mounted inside a housing, a compressor mounted inside a housing, a condenser system mounted inside the housing, and an expansion system mounted inside the 

Regarding claim 2, Slattery shows wherein the expansion system comprises a capillary tube (20, Fig. 1).  

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery (US 3,717,010).

Regarding claim 3, Slattery (US 3,717,010) shows an air conditioning system, comprising: a rectangular housing (11, Fig. 1) sized to fit within an automobile battery box (As the Applicant has shown the housing being sized to fit within a separate automobile battery box, as does Slattery show with the housing 11), with top and bottom walls (Fig. 1 – the top wall is located at the top of Figure 1, and the bottom wall is located at the bottom of Figure 1) and vertical side walls (Fig. 1 -  the side walls are located between the top and bottom walls) bisected by a mid-frame (12, Fig. 1); an evaporator (16, Fig. 1) and compressor (17, Fig. 1) mounted in the housing (Col. 1, Lines 15-21 – the components of the air conditioning system, comprising of a compressor, a condenser, an evaporator, an expansion system comprising a capillary tube with each end connected between the condenser and the evaporator, with 
Regarding claim 3 and the limitations of “an evaporator and compressor mounted above the mid-frame, the compressor being mounted adjacent to the evaporator on a same side of the mid-frame as the evaporator, and a condenser and an expansion system mounted below the mid-frame”, the courts have held that the particular placement a component was held to be unpatentable because the arrangement or orientation would not have modified the operation of the device; at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the evaporator and compressor mounted above the mid-frame, the compressor being mounted adjacent to the evaporator on a same side of the mid-frame as the evaporator, and the condenser and the expansion system mounted below the mid-frame instead of the air conditioner of Slattery showing an evaporator and compressor mounted in the housing, the compressor being mounted in relation to the evaporator relative to the plate, and the condenser and the expansion system mounted in the housing, because applicant has not disclosed that the evaporator and compressor mounted above the mid-frame, the compressor being mounted adjacent to the evaporator on a same side of the mid-frame as the evaporator, and the condenser and the expansion system mounted below the mid-frame provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the evaporator and compressor mounted above the mid-frame, the compressor being mounted adjacent to the evaporator on a same side of the mid-frame as the 

Regarding claim 4, Slattery shows wherein the expansion system comprises a capillary tube (20, Fig. 1).  

Regarding claim 5, Slattery shows further comprising a first fan (21, Fig. 1) to circulate air through the evaporator (Fig. 1).  

Regarding claim 6, Slattery shows further comprising a second fan (28, Fig. 1) to circulate air through the condenser (Fig. 1).  

Regarding claim 7, Slattery shows further comprising a compressor control board (31, Fig. 2 – the first control board 31 is comprises of a base 31a, or board) to provide power to the compressor (Lines 37-40 – the compressor control board provides power to the compressor, as power is connected to the compressor 17 by switch 31d of the first control board 31, via L1 through element 32 (Col. 4, Lines 51-53)), regulate the temperature inputs cycling the compressor system (Col. 5, Lines 34-50 - due to a lack of special definition given by the applicant to what “regulating the temperature inputs cycling the compressor system” is supposed to entail, the Examiner has interpreted the action of “regulating temperature inputs” as being able to adjust the temperature; Slattery shows that in operation, the first control board 31 provides regulation for the temperature inputs via element 32 which is a temperature control switch, modified by knob 31k), and to control the compressor speed (Col. 5, Lines 34-50 – in operation, the first contact board 31 provides regulation for the temperature inputs via the temperature control switch 32, which then provides a change in compressor speed from non-operation, or no speed, to operational, which is at a different speed than no speed (Lines 40-43)).  

Regarding claim 20, Slattery shows the mid-frame, the vertical side walls of the housing, and internal areas (13/14) enclosed therein above and below the mid-frame, respectively (13/14, Fig. 1).
Regarding claim 20 and the limitations of “the vertical side walls of the housing are tapered such that an internal area enclosed by the housing above the mid-frame is greater than an internal area enclosed by the housing below the mid-frame”, the courts have held that the particular shape of a component was held to be unpatentable because the shape or orientation would not have modified the operation of the device; at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the vertical side walls of the housing are tapered such that an internal area enclosed by the housing above the mid-frame is greater than an internal area enclosed by the housing below the mid-frame instead of the air conditioner of Slattery showing the vertical side walls of the housing not being tapered such that an internal area enclosed by the housing above the mid-frame is equal to an internal area enclosed by the housing below the mid-frame, because applicant has not disclosed that the vertical side walls of the housing are tapered such that an internal area enclosed by the housing above the mid-frame is greater than an internal area enclosed by the housing below the mid-frame provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the vertical side walls of the housing are tapered such that an internal area enclosed by the housing above the mid-frame is greater than an internal area enclosed by the housing below the mid-frame orientation or the vertical side walls of the housing not being tapered such that an internal area enclosed by the housing above the mid-frame is equal to an internal area enclosed by the housing below the mid-frame orientation, because both orientations perform the functions of an air conditioning system equally well. (MPEP 2144.04, Sect VI.C). 

Claims 8-10 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery (US 3,717,010) in view of Bergman et al (US 9,816,719), hereinafter referred to as Bergman.

Regarding claim 8, Slattery elements of the claimed invention as stated above in claim 7 including the compressor control board and its temperature inputs.
However, Slattery lacks showing further comprising a temperature set control board having a temperature sensor and a regulator controlled by a user to send signals to the compressor control board's temperature inputs thereby setting a desired or requested temperature.  
Bergman (US 9,816,719), an HVAC system, is in the same field of endeavor as Slattery which is an HVAC system.
Bergman teaches further comprising a temperature set control board (212, Fig. 2) having a temperature sensor (210, Fig. 2) and a regulator (206, Fig. 2 - given the lack of special definition of what the “regulator” is specifically designed to do given the only appearance of the word in the Specifications dated 10/18/2019 on Page 2 states only the recitation of the word “regulator” without any further context or definition of function; meaning it is a regulator for what, exactly, and is it a mechanical or electrical means. In light of this, the Examiner is interpreting the regulator to be any electrical or mechanical means in which something regulates, monitors, or changes an operation) controlled by a user to send signals to the compressor control board's temperature inputs thereby setting a desired or requested temperature (Col. 4, Lines 56-59 /Col. 5, Lines 10-17 – the regulator 206 is part of a user interface that the unit 200 uses to send signals via a wireless system 208 to the compressor control board of the unit 102 of the system 100 (Col. 4, Lines 56-59) to wirelessly transmit commands or other input signals to the indoor unit 102, which is configured to accept input signals from the remote thermostat or temperature set control board therein (Abstract, Lines 7-15)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slattery to incorporate the teachings of Bergman to provide further comprising a temperature set control board having a temperature sensor and a regulator controlled by a user to send signals to the compressor control board's temperature inputs thereby setting a desired or requested temperature, which would provide a HVAC system that uses remote control to maintain a common temperature setpoint for both heat and cool modes (Col. 1, Lines 15-18).

Regarding claim 10, Slattery shows further comprising an evaporator fan control board (39, Fig. 2 – the third control board 39 comprises of a base 39a, or board) to provide power and speed control to a blower fan (Figs. 1/2, Col. 5, Lines  – the blower fan 21 is provided power and speed control through the motor 23, which the third control board 39 uses contact 39c and 39d to regulate low and high speeds, with power being provided by the third control board 39 ultimately via the power lines L1 or L2 (Col. 6, Lines 1-8)).  

Claims 11 & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery (US 3,717,010).

Regarding claim 11, Slattery (US 3,717,010) shows an air conditioning system, comprising: a housing (11, Fig. 1) sized to fit within an automobile battery box (As the Applicant has shown the housing being sized to fit within a separate automobile battery box, as does Slattery show with the housing) having an internal volume divided by a plate (12, Fig. 1); an evaporator (16, Fig. 1) and compressor (17, Fig. 1) mounted in the housing (Col. 1, Lines 15-21 – the components of the air conditioning system, comprising of a compressor, a condenser, an evaporator, an expansion system comprising a capillary tube with each end connected between the condenser and the evaporator, with associated fans, are mounted within the case), and a condenser (15, Fig. 1) and an expansion system (Col. 3, Lines 36-37 – the expansion system comprises of means such as a capillary tube 20) mounted in the housing (Col. 1, Lines 15-21); wherein a refrigerant flows in a closed loop (Col. 2, Lines 4-10 – the components of the air conditioning system are engaged in a refrigerant flow relationship by conduit means) from the evaporator, to the compressor (Fig. 2 – tube 18 delivers low pressure gas, or refrigerant, to the compressor 17, from the evaporator 16), to the condenser (Fig. 2, Col. 3, Lines 31-36 – the refrigerant from the compressor flows at a high pressure towards the condenser 15), to the expansion system (Fig. 2, Col. 3, Lines 36-39 – the refrigerant then flows to the expansion system comprising of a capillary tube 20) and then back to the evaporator (Fig. 2 – the other end of the capillary tube 20 of the expansion system flows the refrigerant back into the evaporator 16).  


Regarding claim 13, Slattery shows wherein the compressor is mounted inside the housing (Col. 1, Lines 15-21 – the components of the air conditioning system, comprising of a compressor, a condenser, an evaporator, an expansion system comprising a capillary tube with each end connected between the condenser and the evaporator, with associated fans, are mounted within the case).


Regarding claim 14, Slattery shows wherein the condenser is mounted in the housing (Col. 1, Lines 15-21 – the components of the air conditioning system, comprising of a compressor, a condenser, an evaporator, an expansion system comprising a capillary tube with each end connected between the condenser and the evaporator, with associated fans, are mounted within the case).
Regarding claim limitation of “the condenser is mounted to the plate”, the courts have held that the particular placement a component was held to be unpatentable because the arrangement or orientation would not have modified the operation of the device; at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the condenser being mounted to the plate instead of a rearrangement of parts of the air conditioner of Slattery showing the condenser being mounted in the housing, because applicant has not disclosed that the condenser being mounted to the plate provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the arrangement of the condenser being mounted to the plate or the arrangement of the condenser being mounted in the housing, because both arrangements perform the functions of conditioning the air equally well. (MPEP 2144.04, Sect VI.C).

Regarding claim 16, Slattery shows wherein the housing comprises a housing with top, bottom walls and side walls (Fig. 1 – the top wall is located at the top of Figure 1, and the bottom wall is located at the bottom of Figure 1; the side walls are located between the top and bottom walls).  

Regarding claim 17, Slattery shows wherein the evaporator is mounted in the housing (Col. 1, Lines 15-21 – the components of the air conditioning system, comprising of a compressor, a condenser, an evaporator, an expansion system comprising a capillary tube with each end connected between the condenser and the evaporator, with associated fans, are mounted within the case).
Regarding claim limitation of “the evaporator is mounted to the top wall”, the courts have held that the particular placement a component was held to be unpatentable because the arrangement or orientation would not have modified the operation of the device; at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the evaporator being mounted to the top wall instead of a rearrangement of parts of the air conditioner of Slattery showing the evaporator being mounted in the housing, because applicant has not disclosed that the evaporator being mounted to the top wall provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the arrangement of the evaporator being mounted to the top wall or the arrangement of the evaporator being mounted in the housing, because both arrangements perform the functions of conditioning the air equally well. (MPEP 2144.04, Sect VI.C).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery (US 3,717,010) in view of Bergman et al (US 9,816,719), hereinafter referred to as Bergman, Paci et al (IT102017000131339), hereinafter referred to as Paci (US 2020/0338951 will be used as a suitable translation).

Regarding claim 18, the combination of Slattery & Bergman shows elements of the claimed invention as stated above in claim 8 including the temperature set control board.

Paci (IT102017000131339), an improvised air conditioner, is in the same field of endeavor as Slattery which is an improvised air conditioner.
	Paci teaches wherein the temperature set control board (18, Fig. 1) is configured to be installed in an automobile (Fig. 1, ¶0001).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slattery & Bergman to incorporate the teachings of Paci to provide wherein the temperature set control board is configured to be installed in an automobile, which would provide a means to achieve different operation modes chosen by the user in a way that is optimized with respect to the input power supply (¶0008).
Regarding claim limitation of the temperature set control board being installed in an ashtray housing, the courts have held that the particular placement a component was held to be unpatentable because the arrangement or orientation would not have modified the operation of the device; at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the temperature set control board being installed in an ashtray housing instead of a rearrangement of parts of the air conditioner of Paci showing the temperature set control board being installed on the vehicle, because applicant has not disclosed that the temperature set control board being installed in an ashtray housing provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the arrangement of the temperature set control board being installed in an ashtray housing or the arrangement of the temperature set control board being installed on the vehicle, because both arrangements perform the functions of conditioning the air equally well. (MPEP 2144.04, Sect VI.C).

Regarding claim 19, the combination of Slattery & Bergman shows elements of the claimed invention as stated above in claim 10 including the evaporator fan control board.
However, the combination of Slattery & Bergman lacks showing wherein the evaporator fan control board is configured to be installed in an ashtray housing of an automobile.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slattery & Bergman to incorporate the teachings of Paci to provide wherein the evaporator fan control board is configured to be installed in an automobile, which would provide a means to achieve different operation modes chosen by the user in a way that is optimized with respect to the input power supply (¶0008).
Regarding claim limitation of the evaporator fan control board being installed in an ashtray housing, the courts have held that the particular placement a component was held to be unpatentable because the arrangement or orientation would not have modified the operation of the device; at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the evaporator fan control board being installed in an ashtray housing instead of a rearrangement of parts of the air conditioner of Paci showing the evaporator fan control board being installed on the vehicle, because applicant has not disclosed that the evaporator fan control board being installed in an ashtray housing provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the arrangement of the evaporator fan control board being installed in an ashtray housing or the arrangement of the evaporator fan control board being installed on the vehicle, because both arrangements perform the functions of conditioning the air equally well. (MPEP 2144.04, Sect VI.C).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762